Citation Nr: 0010974	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  95-42 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder, currently rated as 30 percent disabling.  

2.  Entitlement to a compensable initial rating for residuals 
of a shrapnel wound to the middle finger of the left hand.  

3.  Entitlement to service connection for residuals of 
shrapnel wounds of the right wrist and forearm, to include 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1941 to May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran an increased rating, from 10 
to 30 percent, for his service connected post traumatic 
stress disorder.  He was also awarded service connection, 
with a noncompensable initial rating, for residuals of a 
shrapnel wound to the middle finger of the left hand.  
Finally, he was denied service connection for residuals of 
shrapnel wounds to the right wrist and forearm.  He filed a 
timely notice of disagreement regarding these rating 
determinations, and perfected his appeal with a timely 
substantive appeal.  

In his 1995 notice of disagreement, the veteran alleged that 
his service connected psychiatric disability has resulted in 
hypertension and a gastrointestinal disorder.  These written 
allegations in a statement submitted to the VA are sufficient 
to raise an informal claim for additional disabilities due to 
or resulting from a service connected disability.  See 
38 C.F.R. § 3.310 (1999).  The RO should take action on these 
informal claims as appropriate.  38 C.F.R. § 3.155 (1999).  


FINDINGS OF FACT

1.  The veteran's service connected psychiatric disability, 
most recently diagnosed as post traumatic stress disorder, 
results in such symptoms as a depressed mood, anxiety, poor 
sleep patterns, and nightmares.  

2.  The veteran's service connected residuals of a shrapnel 
wound to the middle finger of the left hand results in some 
pain, and pain on motion, of the middle finger.  

3.  The veteran served in combat during his military service.  

4.  Neither the service medical records nor the medical 
records immediately following the veteran's service period 
contain evidence of a disability of the right wrist, arm, or 
hand resulting from an in-service injury.  


CONCLUSIONS OF LAW

1.  An increased rating, in excess of 30 percent, for the 
veteran's service connected post traumatic stress disorder, 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.321, 4.2, 4.3, 4.7, 4.20, 4.130, 
Diagnostic Code 9411 (1999).  

2.  A compensable initial rating of 10 percent is warranted 
for the veteran's service connected residuals of a shrapnel 
wound to the middle finger of the left hand.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 
4.2, 4.3, 4.7, 4.20, 4.71a, 4.118, Diagnostic Codes 5226, 
7800-7819 (1999).  

3.  Service connection is denied for residuals of shrapnel 
wounds to the right wrist, arm, or hand, to include 
arthritis.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a claim in January 1995 for service 
connection for pain and arthritis of the right wrist, an 
increased rating for a service connected psychiatric 
disability, originally diagnosed as psychoneurosis, and 
service connection for residuals of shrapnel wounds received 
while in combat during military service.  In his application, 
he stated he was injured during the "landings at 'Omaha 
Beach'" in "June 1945."  

The veteran's service medical records reflect evidence of 
treatment, beginning in July 1944 following approximately two 
weeks of combat service in Europe, for a psychiatric 
disability.  In December 1944, a medical board found that his 
recovery would take in excess of 120 days, and transfer back 
to the U.S. was thus warranted.  

Upon his service separation in May 1945, he was afforded a 
January 1946 VA medical examination.  Several scars were 
noted upon the middle finger of his left hand, but no scars 
were noted on his right wrist, hand, or arm.  

The veteran was afforded a VA psychiatric examination in 
March 1995.  He reported feelings of depression and 
nervousness, poor sleep patterns, war-related nightmares, and 
frequent panic episodes.  He was employed on a regular basis 
as an auto mechanic after service, and is currently retired.  
He has been married to the same woman since the 1940's.  He 
has not sought or received recent treatment for his 
psychiatric complaints, but does seek regular medical care 
for other physical disabilities.  The examiner described him 
as alert, oriented, and coherent.  His mood was dysphoric and 
anxious.  He denied any hallucinations or delusions.  
Concentration was poor, and his recent memory was disturbed.  
His judgment was good, and he denied any homicidal or 
suicidal thoughts or plans.  He was competent to handle his 
financial affairs.  Chronic post traumatic stress disorder 
was diagnosed.  

The veteran was also afforded VA orthopedic and 
dermatological examinations in March 1995.  He reportedly 
incurred shrapnel wounds to the left wrist and right forearm 
during service, and he has residual pain in those areas.  
Upon objective examination, his right forearm and wrist were 
without swelling, redness, heat, or tenderness.  Multiple 
healed scars were observed on his forearms and left hand.  
These scars were not painful to the touch, but were painful 
to trauma.  His scars of the left hand made making a fist 
painful.  Otherwise, the scars were "very hard to see," 
weren't tender or painful on objective demonstration, 
displayed no herniation, adherence, ulceration, swelling, or 
inflammation.  He had slight weakness of the power grip of 
the right hand, and he reported a slight loss of sensation in 
the index and middle fingers.  His left hand was without 
swelling, redness, heat, or tenderness.  The left hand 
tendons were intact and stable.  Range of motion testing 
revealed 130º flexion and 0º extension of the right elbow, 
70º flexion and 60º extension of the right wrist, and 70º 
flexion and 65º extension of the left wrist.  The examiner 
diagnosed entrapment neuropathy of the right wrist and 
multiple shrapnel wounds of the right forearm and left hand.  

The RO considered this medical evidence and issued an August 
1995 rating decision granting the veteran an increased 
rating, to 30 percent, for his service connected psychiatric 
disability.  Service connection was also awarded for 
residuals of a shrapnel wound of the left middle finger, and 
a noncompensable initial rating was assigned.  Service 
connection was denied for arthritis of the right wrist and 
residuals of any other shrapnel wounds.  

The veteran responded with a September 1995 notice of 
disagreement.  He objected to his assigned rating of 30 
percent for his psychiatric disability, his noncompensable 
initial rating for the residuals of a shrapnel wound of the 
middle finger of the left hand, and the denial of service 
connection for residuals of shrapnel wounds of the right 
wrist and forearm, to include arthritis.  Finally, he stated 
his anxiety has resulted in a cardiovascular disability, to 
include hypertension, and a gastrointestinal disability.  He 
was subsequently sent a statement of the case, and he 
responded with a timely VA Form 9, substantive appeal, 
perfecting his claims for appeal.  

A VA psychiatric examination was afforded the veteran in 
October 1998.  He gave a history of combat exposure, 
including participation in combat at the Battle of the Bulge.  
He reported such current symptoms as anxiety, poor sleep, 
heightened startle response, social isolation, and feelings 
of sadness.  His wife recently died of cancer.  Objectively, 
he was alert and oriented, with intact recent and remote 
memory.  He had no disordered perceptions or homicidal or 
suicidal thoughts or plans.  A mood of mild depression was 
noted, and his affect was appropriate to his mood.  He was 
competent to handle his own financial affairs.  Post 
traumatic stress disorder was diagnosed.  His psychosocial 
stressors were characterized as severe.  

A VA medical examination of the veteran's upper extremities 
was also afforded him in October 1998.  He reported 
difficulty with closing of the left hand, especially in cold 
weather.  He had 95º flexion of the proximal interphalangeal 
joint of the left middle finger.  Grip strength of the left 
hand ranged from 43-52 pounds, versus 41-84 pounds on the 
right.  No pain or tenderness was noted in connection with 
the scars of his middle finger of the left hand.  X-rays of 
the left hand revealed an irregularity at the midportion of 
the proximal phalanx of the left middle finger, possibly from 
an old fracture deformity.  The diagnosis was status post 
shrapnel injury to the left hand, with fracture of the middle 
finger.  

The RO considered this additional medical evidence, and made 
no changes to the prior rating decision.  The claim was then 
forwarded to the Board.  


Analysis
I. Increased rating - Post traumatic stress disorder

The veteran's claim for entitlement to an increased initial 
rating for his service-connected psychiatric disability, most 
recently diagnosed as post traumatic stress disorder, is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that if a veteran claims that a service-
connected disability has become worse, then the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

The provisions of the rating schedule for determining the 
disability evaluations for mental disorders were changed 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In the present case, the veteran initiated his claim in 
January 1995, prior to the regulatory changes.  Therefore, in 
light of Karnas, the veteran is entitled to evaluation of his 
increased rating claim under both the new and the old 
criteria.  The RO afforded the veteran an additional VA 
psychiatric examination in October 1998, and reconsidered his 
claim under all applicable laws and regulations in September 
1999; thus, a remand for this purpose is not necessary.  

The veteran's post traumatic stress disorder is currently 
rated as 30 percent disabling under Diagnostic Code 9411.  
Under the rating criteria in effect after November 7, 1996, a 
30 percent rating is assigned where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, recent events).  A 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

Under the criteria in effect prior to November 7, 1996, a 30 
percent rating for post traumatic stress disorder was 
warranted when there existed definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The next higher rating of 50 percent 
rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
was so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1996).  

For the reasons to be discussed below, the preponderance of 
the evidence is against an increased rating for the veteran's 
post traumatic stress disorder.  

Considering the veteran's claim first in light of the rating 
criteria in effect prior to November 1996, the evidence does 
not demonstrate considerable industrial impairment, or 
considerable impairment of his ability to maintain effective 
or favorable social relationships.  Industrial impairment is 
not demonstrated where the veteran is currently retired, and 
prior to his retirement, he was able to maintain steady 
employment as an auto mechanic for approximately 35 years.  
Likewise, he was married to and lived with his wife for over 
50 years until her death in 1997.  The totality of the 
evidence does not demonstrate considerable impairment of the 
veteran's social and industrial capacities.  

An increased rating, in excess of 30 percent, is also not 
warranted under the diagnostic criteria in effect after 
November 1996.  According to the March 1995 


and October 1998 VA psychiatric examination reports, the 
veteran's affect has been described as depressed, but not 
flattened.  His conversation was described as coherent, with 
no evidence of circumstantial, circumlocutory, or stereotyped 
speech.  While he did report panic attacks more than once per 
week in March 1995, no panic attacks at all were reported in 
October 1998.  At all times of record, he was described as 
alert and fully oriented, and competent to handle his own 
financial affairs.  No delusions or hallucinations have been 
reported.  His memory, both recent and remote, has generally 
been described as good, as is his judgment.  In the past 
several years, he has required no treatment, medication, or 
hospitalization for his psychiatric disability.  Overall, the 
preponderance of the evidence is against an increased rating 
to 50 percent for the veteran's post traumatic stress 
disorder under the new schedular criteria.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post traumatic stress disorder has 
itself required no recent periods of hospitalization, and is 
not shown by the evidence to present marked interference with 
employment in and of itself, as the veteran is retired.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted at this time.  
The veteran has not otherwise submitted evidence tending to 
show that his service-connected psychiatric disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, an increased rating for the veteran's service 
connected post traumatic stress disorder is not warranted 
under either the old or new rating criteria.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991).  


II. Compensable initial rating - Residuals of a shrapnel 
wound 
to the middle finger of the left hand

The veteran also seeks a compensable initial rating for the 
residuals of a shrapnel wound to the middle finger of the 
left hand.  This claim is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The U. S. 
Court of Appeals for Veterans Claims (Court) has held that if 
a veteran claims that a service-connected disability has 
become worse, then the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992). 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  When the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1999).  

When assessing the degree of impairment resulting from a 
service connected disability, the "use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation . . . [is] to 
be avoided."  38 C.F.R. § 4.14 (1999).  In the present case, 
the veteran has reported pain, loss of sensation, and loss of 
grip strength across the entire left hand; however, he has 
only been granted service connection for residuals of a 
shrapnel wound to the middle finger of the left hand.    
Nevertheless, "when it is not possible to separate the 
effects of the [service connected disability and the non-
service connected disability], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service connected 
condition."  61 Fed.Reg. 52698 (Oct. 8, 1996); see also 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The veteran's finger disability is currently rated as 
noncompensable under Diagnostic Code 7805, for scars.  This 
diagnostic code requires scars to be rated based on the 
limitation of function of the affected part.  Scars may also 
be afforded a 10 percent rating based on objective evidence 
of pain and tenderness.  38 C.F.R. § 4.118, Diagnostic Codes 
7804-05 (1999).  

The Court has stated that where symptomatology is "distinct 
and separate," scars and underlying muscle or bone injury may 
be rated separately without violating the 38 C.F.R. § 4.14 
provision against pyramiding.  38 C.F.R. § 4.14 (1999); see 
Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994).

For the reasons to be discussed below, a compensable initial 
rating of 10 percent, and no higher, is warranted for the 
veteran's service connected residuals of a shrapnel wound to 
the middle finger of the left hand.  

According to the VA medical reports of record, the veteran 
has difficulty closing his left hand, and an associated loss 
of grip strength, when compared to the right hand, was noted 
in October 1998.  He also reported a loss of sensation across 
some parts of his hand.  Finally, the 1998 VA X-ray of the 
left hand revealed evidence of an "irregularity" of the 
middle finger, possibly indicative of an old fracture 
deformity.  Affording the veteran the benefit of the doubt 
under 38 U.S.C.A. § 5107(b) (West 1991), the pain in his left 
hand will be attributed at least in part to his service 
connected residuals of a shrapnel wound to the left middle 
finger.  See also Mittleider, supra.  This pain is analogous 
to pain and tenderness of the shrapnel wound scar, and in 
light of 38 C.F.R. § 4.20, a compensable initial rating of 10 
percent is warranted under Diagnostic Code 7804.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999).  

However, a compensable initial rating in excess of 10 percent 
is not warranted by the medical evidence of record for the 
veteran's residuals of a shrapnel wound to the left middle 
finger.  His scars of the finger are not sufficiently large 
enough to warrant a 20 percent rating under Diagnostic Code 
7801.  38 C.F.R. § 4.118, Diagnostic Code 7801 (1999).  The 
veteran's middle finger of the left hand is not itself 
impaired to a compensable degree, as he has intact tendons 
and at least some range of motion of the finger; a 
compensable rating will not be awarded for disabilities of 
the middle finger absent ankylosis, either favorable or 
unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (1999).  
Overall, the totality of the evidentiary record is against a 
compensable initial rating in excess of 10 percent for this 
disability.  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
disability has, however, presented a degree of impairment 
equal to a 10 percent rating since the effective date of the 
claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's residuals of a shrapnel wound to 
the middle finger of the left hand have required no periods 
of hospitalization since his service separation, and are not 
shown by the evidence to present marked interference with 
employment in and of itself, as the veteran is retired.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted at this time.  
The veteran has not otherwise submitted evidence tending to 
show that his service-connected finger disability is unusual, 
or causes marked interference with work other than as 
contemplated within the schedular provisions discussed 
herein.  

In conclusion, the evidence supports a compensable initial 
rating of 10 percent and no higher for the veteran's service 
connected residuals of a shrapnel wound to the middle finger 
of the left hand.  


III. Service connection - Residuals of shrapnel wounds to the 
right wrist and forearm

The veteran seeks service connection for residuals of 
shrapnel wounds to the right wrist and forearm, to include 
arthritis.  Service connection will be awarded for any 
current disability resulting from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  Certain statutorily enumerated disorders, such as 
arthritis, may be presumed to have been incurred in service 
if they manifest to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  
As with all benefit claims, when an approximate balance 
exists between the positive and negative evidence regarding 
the matter at issue, the benefit of the doubt shall be 
granted the claimant.  38 U.S.C.A. § 5107(b) (West 1991).  

As the veteran's service records indicate exposure to combat, 
his participation in combat during service is conceded by the 
Board.  As a combat veteran, the statutory benefits of 
38 U.S.C.A. § 1154(b) are applicable to the veteran's appeal.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1999).  Under these presumptions, lay evidence regarding 
diseases and injuries incurred in or aggravated by service 
will be accepted as true in the absence of clear and 
convincing evidence to the contrary, if they are consistent 
with the circumstances, conditions, or hardships of service.  
This statute will be applied where applicable in the 
veteran's case.  

As an initial matter, the veteran's claim for service 
connection for residuals of shrapnel wounds to the right 
wrist and forearm is well grounded, meaning it is plausible.  
He has reported incurring shrapnel wounds to the right arm 
during service, and because of his status as a combat 
veteran, these allegations are accepted as credible, at least 
for the purposes of determining well groundedness.  More 
recently, VA medical examination reports from 1995 reflect 
scars of the right arm and neuropathy of the right wrist; 
this represents medical evidence of a current disability.  As 
the claim is well grounded, the VA has a statutory duty to 
assist the veteran in the development of his claim.  38 
U.S.C.A. § 5107(a) (West 1991).  

While the veteran's claim is well grounded, consideration on 
the merits indicates that service connection for residuals of 
shrapnel wounds to the right wrist and forearm is not 
warranted.  

Reviewing first the veteran's claims, not supported by the 
service medical records, of shrapnel wounds to the right 
wrist and forearm, scars of the right arm were noted by VA 
examination in 1995.  While he has consistently claimed that 
these injuries were incurred in combat in Europe, his ability 
to accurately remember the events of service is questionable.  
On his January 1995 claim for service connection, he stated 
he incurred these wounds during landings on Omaha Beach in 
France in "June 1945."  The veteran completed his active 
service in May 1945, and, as is well known, the actual date 
of the D-Day landings was June 6, 1944.  It is understandable 
that the veteran's recollections are not crystal clear, as 
the events in question date from more than 50 years ago.  
Nonetheless, the difficulties with memories of these events 
must be taken not account, especially since, as will be 
further demonstrated below, the recollections of the remote 
events are not consistent with the written records that were 
made at the time of the events.

A review of the service records shows that they do not 
include references to the veteran's participation in D-Day 
operations, or the incurrence of any injuries thereto.  
Similarly, during his October 1998 VA psychiatric 
examination, the veteran claimed to have participated in the 
Battle of the Bulge, which began December 16, 1944.   
However, his service medical records include a report showing 
that he was brought before a medical review board on December 
1, 1944, and approved for transfer back to the U.S., as his 
recovery from a psychiatric disability would take in excess 
of 120 days.  According to the service medical records, he 
was continuously hospitalized for the remainder of the month 
of December 1944 until his eventual transfer to the U.S.  
There is no question as to whether the veteran served in 
combat.  He did, and he is entitled to all considerations 
based on that service.  However, none of  the documentary 
evidence of record supports the veteran's assertion that he 
participated in the Battle of the Bulge in the latter part of 
December 1944.  Furthermore, although the shrapnel injury to 
his middle finger of the left hand was noted on several 
occasions while he was being hospitalized in 1944-45, no 
record exists of any shrapnel wounds to the right hand, 
wrist, or arm.  The veteran's service medical records are 
significant for the extensive medical treatment he received 
secondary to his psychiatric disability; despite this fact, 
no notation exists in the military records regarding injuries 
to the right arm, even while his wounds to the left hand were 
repeatedly recorded.  

The documentary evidence dating from immediately after the 
veteran's active service ended also fail to support the 
allegations of injury to the wrist or forearm.  The veteran 
was afforded a VA medical examination in January 1946, within 
a year after his May 1945 separation from service.  Again, no 
injuries to any part of the right arm were noted, although 
his scars of the left hand were observed.  The remainder of 
the post-service medical record contains no mention of any 
scarring or other injury of the right arm, until the 1995 VA 
medical examination report.  While he was diagnosed with 
"shrapnel scars" of the right forearm, this diagnosis is 
based entirely upon the veteran's self-reported history of 
such wounds being received during service.  As such, it is 
inadequate as medical evidence of the origin of these 
injuries where the medical examiner himself has no first-hand 
knowledge and instead relied upon the veteran's self-reported 
history.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  

Overall, the totality of the evidence clearly and 
convincingly goes against the veteran's assertion that he 
sustained shrapnel wounds to the right arm during service.  
While the veteran is entitled to the statutory presumptions 
of 38 U.S.C.A. § 1154 (West 1991), as previously discussed, 
these presumptions are not absolute, and are subject to 
rebuttal.  See also Kessel v. West, 13 Vet. App. 9 (1999).  
Such has been accomplished in the present case.  There exists 
no evidence of any disability of the right upper extremity, 
including arthritis, until many years after service; 
therefore, service connection is not warranted in this case.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).  

In conclusion, the preponderance of the evidence clearly and 
convincingly suggests the veteran did not incur shrapnel 
wounds to the right wrist, arm, or hand during service.  
Hence, his service connection claim for residuals of such 
shrapnel wounds, to include arthritis, must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

1.  An increased rating, in excess of 30 percent, for the 
veteran's service connected post traumatic stress disorder is 
denied.  

2.  A compensable initial rating of 10 percent is warranted 
for the veteran's service connected residuals of a shrapnel 
wound to the middle finger of the left hand.  

3.  Service connection is denied for residuals of shrapnel 
wounds to the right wrist, arm, or hand, to include 
arthritis.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 
- 16 -


- 1 -


